232 S.W.3d 608 (2007)
Benjamin JONES, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 88825.
Missouri Court of Appeals, Eastern District, Division Four.
September 4, 2007.
Scott Thompson, Saint Louis, MO, for Appellants.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Benjamin Jones appeals from the trial court's judgment denying his Rule 24.035[1] motion for postconviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k); Kniest v. State, 133 S.W.3d 70, 71 (Mo. App. E.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum *609 setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P. 2006, unless otherwise indicated.